DETAILED ACTION
                                          Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 9, 13-15 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by QIUMING (WO 2016119225 A1) in view of Leadley  (WO 2017/051150) or Green (2,704,081).
Regarding claim 1, QIUMING discloses: an atomizer (see abstract), comprising:
an external sleeve defining an air intake hole (7); and  a heating assembly received in the external sleeve, the heating assembly comprising: a tobacco holder defining an atomizing chamber (21) for filling fuming material, the tobacco holder defining a ventilation hole (4) which fluidly communicates with the atomizing chamber, and a heating member  (5) for heating the tobacco holder; wherein an intake passage (see fig. 7 as the pipe: 4 as being staggered) is formed outside the tobacco holder and surrounds the tobacco holder, both the air intake hole and the ventilation hole fluidly communicate with the air intake passage, the tobacco holder and/or the heating member possesses a heating effect to the air intake passage. However, QIUMING fails to explicitly disclose the intake passage as being spiral. Leadley  or Green discloses the intake passage spiral as being spiral (see fig. 4 of Leadley  or figs 1-4 of Green). It 
	Regarding claim 2, QIUMING and Leadley  or Green  disclose the tobacco holder (21) is further provided with a helical flange (see fig. 7 as the pipe: 4 as being staggered) on an external peripheral surface thereof, and a side of the helical flange away from the external peripheral surface of the tobacco holder (21) resists an internal peripheral surface of the external sleeve (1), or the external sleeve (1) is provided with a helical flange on an internal peripheral surface thereof, and a side of the helical flange away from the internal peripheral surface of the external sleeve (1) resists the external peripheral surface of the tobacco holder (21), the air intake passage is constituted by a space which is formed by the helical flange, the internal peripheral surface of the external sleeve (1), and the external  peripheral surface of the tobacco holder (21).
Regarding claim 3, QIUMING and Leadley  or Green  disclose the heating member is positioned on the external peripheral surface of the tobacco holder (21), or the heating member (5) is positioned in a sidewall of the tobacco holder (21), or the heating member is positioned on the internal peripheral surface of the tobacco holder.
Regarding claim 4, QIUMING and Leadley  or Green  disclose the heating assembly (5)  further comprises an internal sleeve sleeved on the tobacco holder (21), the internal sleeve is provided with a helical flange on an external peripheral surface thereof, and a side of the helical flange away from the external peripheral surface of the internal sleeve resists an internal peripheral surface of the external sleeve, or the external sleeve is provided with a helical flange  (8) on an internal peripheral surface thereof, and a side of 
Regarding claim 5, QIUMING and Leadley  or Green  disclose the heating member (5) is clamped between the tobacco holder (21) and the internal sleeve, or the heating member is positioned in a sidewall of the tobacco holder, or the heating member is positioned on the internal peripheral surface of the tobacco holder.
Regarding claim 6, QIUMING Leadley disclose the external sleeve (1, 5) forms a resisting portion at a lower end thereof shrinking inwardly, the resisting portion is provided at least one cutout, a lower end of the tobacco holder (21) resists the resisting portion, the cutout fluidly communicates with the air intake passage and the ventilation hole (4) respectively.
Regarding claim 7, QIUMING and Leadley  or Green  disclose a base seat (63) positioned on a lower end of the external sleeve, wherein the base seat forms at least two supporting portions at a bottom thereof, the at least two supporting portions extend upwardly, every two adjacent supporting portions forms a cutout there-between, a lower end of the tobacco holder (21) resists the supporting portions, the cutout fluidly communicates with the air intake passage and the ventilation hole (4) respectively.
Regarding claim 8, QIUMING and Leadley  or Green  disclose the external sleeve defines two latching grooves at 7 or 41 opposite to each other at a sidewall of a lower end of the external sleeve, the external peripheral surface of the base seat forms two latch members engaging the two latching grooves, the two latching member extend 
Regarding claim 9, QIUMING and Leadley or Green disclose a lower end of the external peripheral surface of the internal sleeve defines an air intake cutout (A:of Leadley), the air intake passage extends to the lower end of the internal sleeve, and the air intake passage is then fluidly in communication with an internal chamber of the internal sleeve via the air intake cutout.
Regarding claim 13, QIUMING and Leadley  or Green  disclose the aforementioned limitations, but fail to disclose the holder being made of ceramic. It would have been obvious to one having ordinary skill in the art to have the holder being made of ceramic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416  (CCPA 1960). It would have been obvious to one having ordinary skill in the art to have the holder being made of ceramic in order to meet the system environmental needs in QIUMING’s device. 
Regarding claims 14-15, QIUMING and Leadley  or Green  disclose a heat shield which is sleeved on the external sleeve (2).
                                                      Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
s 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                 04/02/2021